Citation Nr: 1129756	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  03-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disabilities as a result of medical treatment from April to May 2000, to include residuals of a staphylococcus infection, claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge. A copy of the transcript of that hearing is of record.

The Board issued a decision denying the Veteran's claim in August 2007.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court vacated the Board's decision and remanded the case back to the Board for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran asserts that he and several other patients developed staphylococcus infections in the intensive care unit (ICU) of the Charleston VA Medical Center (VAMC) during the period March-April 2000.  In June 2005, the Board remanded the case to the AMC to obtain any reports of investigation by the Charleston VAMC into such infections.  In October 2005, the Risk Manager of the Charleston VAMC responded that a focused review had been conducted by the Charleston VAMC but was considered to be a quality assurance record and thus privileged from release.  Following the VAMC's refusal to release the focused report, the Board obtained the opinion of an Independent Medical Expert (IME) and issued a decision in August 2007 that denied the claim.

In vacating the Board's decision, the Court found the Board had not correctly determined if the VAMC focused report was privileged and confidential.  The Court noted it was unclear why the Board, as a wholly contained subset of VA, would not be able to access the records for its own review, if only to determine if the records are indeed privileged.  

In addition, the Court directed the Board to assess whether the Secretary properly described, in advance and in writing, the nature of the VAMC investigation and report, and whether it was intended to be protected as a quality assurance activity.  See 38 C.F.R. § 17.501 (2010).  In May 2011, the Veteran's attorney argued the Board should make this determination prior to issuing a decision in this case.  

Accordingly, the Court remanded the case for the Board to consider whether it may review quality assurance records in order to determine if VA should release the documents to the Veteran, and to determine whether in this case VA had complied with the statutory and regulatory provisions governing the confidentiality of quality assurance records.

In response to the Court's action in this case, the VA Office of General Counsel issued VAOPGCPREC 1-2011, which holds that VA's duty to assist under 38 U.S.C.A. § 5103a(a) requires the Agency of Original Jurisdiction (AOJ), and the Board, to request access to any quality-assurance records or documents relevant to a claim, and if the appropriate Veterans Health Administration (VHA) officials deny the request, on the basis that the records or documents may not be disclosed because they are privileged and confidential, to appeal such determination to the VA General Counsel.  

The Board notes that it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  Nonetheless, VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507.  

Accordingly, the case is REMANDED for the following action:

1.  Request access to the "focused review" conducted by Charleston VAMC from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director, or a Veterans Health Administration (VHA) medical facility director.  The letter requesting access should advise the appropriate official that in accordance with VAOPGCPREC 01-2011, if access is denied, the basis for the denial should be provided and the official should state whether the documents fall into one of the following three categories:

	a.  Protected from disclosure by section 5705,  	b.  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 CFR 17.501(b) or any other implementing regulation, or  
	c.  The requested records or documents no longer exist or cannot be found.

The RO should continue attempts to contact one or all of the specified officials until a response is obtained.  Any response must be in writing and be documented in the claims file.

2.  If the official concludes the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  

3.  If access is denied because the focused review records are considered privileged and confidential (i.e. meets the criteria of a or b above), the RO must appeal this decision to the Office of General Counsel (OGC) within 60 days of the response.

The RO should request an OGC attorney with expertise in information law to review the matter and make a recommendation to the GC or Deputy GC for a final decision as to whether the focused review in question is protected.

Any response must be in writing and documented in the claims file.

4.  If OGC determines the records are not protected, the RO should request the focused review records and associate any copies with the claims file.  

5.  The RO should also conduct any other development it determines to be necessary.

6.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James R. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



